18-827
    Badwal v. Badwal


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 12th day of March, two thousand nineteen.

    PRESENT:
                AMALYA L. KEARSE,
                DENNIS JACOBS,
                PETER W. HALL,
                      Circuit Judges.
    _____________________________________

    Avtar S. Badwal,

                             Plaintiff-Appellant,

                       v.                                                 18-827

    Ramandeep Badwal, Jeffrey S. Brown, in his
    official and personal capacity,

                             Defendants-Appellees.

    _____________________________________

    FOR PLAINTIFF-APPELLANT:                                    Avtar S. Badwal, pro se, South
                                                                Richmond Hill, NY.

    FOR DEFENDANT-APPELLEE BADWAL:                              No appearance.

    FOR DEFENDANT-APPELLEE BROWN:                               Andrew W. Amend, Senior
                                                                Assistant Solicitor General,
                                                                David Lawrence III, Assistant
                                                                Solicitor General, for Letitia
                                                                James, Attorney General of the
                                                                State of New York, New York,
                                                                NY.
      Appeal from a judgment of the United States District Court for the Eastern District of New
York (DeArcy Hall, J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

         Appellant Avtar Badwal, pro se, appeals from the district court’s judgment dismissing sua
sponte his complaint for lack of subject matter jurisdiction and as frivolous. Badwal brought
claims under 42 U.S.C. § 1983 and state law against his former wife and the state court judge who
presided over their divorce proceedings. We assume the parties’ familiarity with the underlying
facts, the procedural history of the case, and the issues on appeal.

        On appeal from a judgment dismissing a complaint for lack of subject matter jurisdiction
pursuant to Federal Rule of Civil Procedure 12(h)(3), we review the district court’s factual findings
for clear error and its legal conclusions de novo. See Maloney v. Soc. Sec. Admin., 517 F.3d 70,
74 (2d Cir. 2008) (per curiam). Although we have not yet decided whether we review de novo
or for abuse of discretion the exercise of inherent authority to sua sponte dismiss a complaint as
frivolous, we need not do so here because the district court’s decision “easily passes muster under
the more rigorous de novo review.” Fitzgerald v. First E. Seventh St. Tenants Corp., 221 F.3d
362, 364 n.2 (2d Cir. 2000) (per curiam). We afford a pro se litigant “special solicitude” by
interpreting a complaint filed pro se “to raise the strongest claims that it suggests.” Hill v.
Curcione, 657 F.3d 116, 122 (2d Cir. 2011) (internal alterations and quotation marks omitted).

        To the extent Badwal seeks to vacate orders of the state court, his complaint was properly
dismissed pursuant to the Rooker-Feldman doctrine. See Exxon Mobil Corp. v. Saudi Basic
Indus. Corp., 544 U.S. 280, 284 (2005) (noting that Rooker-Feldman bars consideration of “cases
brought by state-court losers complaining of injuries caused by state-court judgments rendered
before the district court proceedings commenced and inviting district court review and rejection
of those judgments”). Further, as the district court concluded, Justice Brown is immune from
suit. See Gollomp v. Spitzer, 568 F.3d 355, 365–68 (2d Cir. 2009) (noting that sovereign
immunity bars § 1983 action brought against the New York Unified Court System and an
individual acting in his judicial capacity); Green v. Maraio, 722 F.2d 1013, 1016–18 (2d Cir. 1983)
(“A judge defending against a section 1983 action is entitled to absolute judicial immunity from
damages liability for acts performed in his judicial capacity.”); see also 42 U.S.C. § 1983 (barring
injunctive relief against judicial officers “unless a declaratory decree was violated or declaratory
relief was unavailable”).



                                                 2
        To the extent the complaint may be construed to raise a § 1983 conspiracy claim against
Badwal’s former wife, which might be outside the Rooker-Feldman doctrine, any such claim is
inadequately pleaded. “To state a claim against a private entity on a section 1983 conspiracy
theory, the complaint must allege facts demonstrating that the private entity acted in concert with
the state actor to commit an unconstitutional act.” Spear v. Town of W. Hartford, 954 F.2d 63,
68 (2d Cir. 1992). Badwal alleges only that his former wife benefited from the alleged violations
of his rights and that the alleged abuse of judicial powers occurred “in concert with others.”
App’x 10. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare recitals of the elements
of a cause of action, supported by mere conclusory statements, do not suffice.”). Badwal does
not challenge the denial of leave to amend his complaint; in any event, Badwal’s complaint does
not “suggest[] that [Badwal] has a claim that []he has inadequately or inartfully pleaded and that
[]he should therefore be given a chance to reframe.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d
Cir. 2000).

        Badwal does not challenge the district court’s decision declining to exercise supplemental
jurisdiction over his state law claims and, in any event, the district court did not abuse its discretion
in declining to do so because Badwal’s federal claims were properly dismissed. See Carnegie-
Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988) (“[I]n the usual case in which all federal-law
claims are eliminated before trial, the balance of factors . . . will point toward declining to exercise
jurisdiction over the remaining state-law claims.”).

       We have considered all of Badwal’s remaining arguments and find them to be without
merit. Accordingly, we AFFIRM the judgment of the district court.

                                                FOR THE COURT:
                                                Catherine O=Hagan Wolfe, Clerk of Court




                                                   3